DETAILED ACTION
 
Response to Amendment
Applicants’ amendment filed 8/30/2021 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the art rejections contained in the Non-Final Office Action mailed on 6/3/2021.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  

EXAMINER’S AMENDMENT
 
Claims 9-13, 21 and 31 are hereby amended as follows:
----------------------------Claims 9-13, 21 and 31 are hereby Canceled----------------------
The Examiners amendment was approved in a telephone conference with Applicants’ representative Jongkook Park, Reg. No. 58,840 on September 23, 2021.  


Allowable Subject Matter
Claims 1-3, 6-8, 14, 15, 17, 18 and 20 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 

a first substrate scanning unit for scanning positions of the plurality of light emitting diode chips mounted on the first substrate, wherein the push pin module includes a plurality of push pin units each including a push pin for pushing the other surface of the 
wherein the push pin module includes a plurality of push pin units
each including a push pin for pushing the other surface of the
first substrate, and the push pin module transfers a plurality of light emitting diode chips corresponding to each push pin of the plurality of push pin units to the second substrate at a time, wherein the push pin module further includes a width varying unit that varies a width between the plurality of push pin units based on an arrangement interval between the light emitting diode chips, as recited in claim 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROBERT G BACHNER/Primary Examiner, Art Unit 2898